Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Priority
This application is a national stage of PCT/EP2017/060549, filed 5/3/2017, claiming priority to French Republic Application FR1654892, filed 5/31/2016.
Claims 1-13 are pending in the application.
Election/Restrictions
On reconsideration, the species election requirement set forth on 12/16/2020 is withdrawn.
Claim Objections 
Claim 11 is objected to because the phrase beginning “…cultures comprising…” causes the claim to be unclear. However, it is interpreted as intended to be preceded by a semicolon, as in the identical claim in commonly-assigned US 10,961,464, which is discussed in detail below.
Claim 12 is objected to because it employs commas rather than decimal points.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely-filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, 4,5,  and 10 of U.S. Patent No.10,961,464. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘464 encompass the same process as instantly claimed.
Specifically, claim 1 of ‘464 encompasses a process for producing BTX from biomass comprising catalytic pyrolysis of the biomass in a fluidized-bed reactor in the presence of a stream comprising one or more oxygenated compounds selected from C2-C6 alcohols, C2-C4 diols, C2-C12 esters, C2-C6 carboxylic acids, C3-C12 ketones, and C2-C12 aldehydes. This is a set of compounds with very substantial overlap with the set recited in instant claim 1, differing only in the presence of ketones and glycerol, as instantly recited. From the generality of the recitations of oxygenated compounds in both claim 1 of ‘464 and instant claim 1, it is clear that the exact carbon number is not crucial. Therefore, it would be obvious to a skilled artisan to substitute one or more oxygenated compounds from the list recited in instant claim 1. This would constitute, in 
Instant claims 3-8 are also obvious over the subject matter of claim 1 of ‘464. Both claims 3 and 4 recite the production of a gaseous effluent which is subsequently fractionated (claim 3) and comprises at least CO and CO2 (claim 4). Claim 5 recites the subsequent feeding of the stream of one or more oxygenated compounds into the pyrolysis reactor, where the alcohols, esters, carboxylic acids, aldehydes, etc., have 2-6 carbon atoms. Claims 6 and 7 recite  subsets of the oxygenated compounds listed generically in claim 5. Claim 8 recites that the stream of oxygenated compounds is produced in a step of fermentation, as recited in step (e) of claim 1 of ‘464.
Claim 2 is obvious over claim 2 of ‘464, since both recite the use of a zeolite catalyst comprising a zeolite selected from ZSM-5, ferrierite, zeolite beta, mordenite, ZSM-23, ZSM-57, EU-1, and ZSM-11.
Claim 9 is obvious over claim 8 of ‘464 because both recite separation of the stream of oxygenated compound or compounds produced by fermentation.
Claims 10 and 11 are obvious over claims 4 and 5 of ‘464 because both pairs of claims recite that the fermentation step is carried out with the same list of microorganisms, in claim 10 from Acetogenium kivui, acetoanaerobium noterae to Thermoanaerobacter kivui, as well as mixtures thereof, and, in claim 11, the subgroup comprising Clostridium autoethanogenum, Clostridium ljungdahli to Butyribacterium methylotrophicum and mixtures.
Claim 13 is obvious over claim 6 of ‘464 because both recite the same conditions of 20oC <T<80o C and 3 < pH < 9.
	
	
	Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI REESE/Primary Examiner, Art Unit 1657